720 S.E.2d 644 (2012)
290 Ga. 372
In the Matter of James Michael GREEN.
No. S12Y0330.
Supreme Court of Georgia.
January 9, 2012.
Maloy Jenkins & Parker, Wilmer Parker, III, for Green.
Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman, Asst. Gen. Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on the petition of James Michael Green (State Bar No. 306956) for voluntary surrender of his license following the entry of a guilty plea to conspiracy to commit bank and wire fraud in violation of 18 USC. §§ 1343, 1344, and 1349 in the United States District Court for the Northern District of Georgia. Green, who was admitted to the Bar in 1994, admits that in his capacity as a closing attorney he participated in a conspiracy to commit mortgage fraud and that by his conviction, he has violated Rule 8.4(a)(2) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum penalty for a violation of Rule 8.4(a)(2) is disbarment.
The State Bar has filed a response recommending that the Court accept the petition and stating its belief that it is in the best interests of the Bar and the public for this Court to accept Green's petition.
We have reviewed the record and agree to accept Green's petition for the voluntary surrender of his license, which is tantamount to disbarment. Accordingly, the name of James Michael Green is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Green is reminded of his duties under Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.